Pee Curiam.
The Passaic County Ethics and Grievance Committee filed a presentment charging John Micklus with unprofessional conduct.
It was charged that the respondent received the sum of $600 in settlement of a claim of his client, Andrew Smitky, against one William Boyle and failed to remit the sum so received to his client.
It was also charged that he received the sum of $800 to be paid to his client John Kowalski in connection with a transaction involving the sale and purchase of real estate and that he failed to account to his client for this sum.
An order to show cause was duly served upon the respondent in person and on the return day thereof neither he nor anyone in his behalf appeared. In the circumstances the name of the respondent will be stricken from the roll of attorneys at law.
For disbarment — Chief Justice Weintraub, and Justices Heher, Wacheneeld, Burling, Francis and Proctor — 6.
Opposed — K one.